DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  	Additionally, Applicant’s amendments have placed each claim within Group I, and while the restriction requirement is in place, independent claims 1 and 11, and their dependents, are examined as being drawn to the elected invention of Group I.

Claims 6-9, 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Drawings
The drawings are objected to because:
	Figures 4-5, 7-8, 11-13, 15-16 do not comply with 37 CFR 1.84(l,p,q) - the quality of the letters and numbers are insufficiently weighted to permit adequate reproduction, are not of the proper height, are not durable, clean and black; the lead lines are not durable, clean and sufficiently dense and dark.
	Figure 8 includes lead lines without a proper reference character.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  
Claim Objections
Claim 20 is objected to because of the following informalities:  
	Claim 20 appears to duplicate a limitation(s) already present in lines 8-10 of claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 11, the claims recite “to be set with a message that is irreversible, permanent, near permanent, or permanent and irreversible” which are relative terms (MPEP 2173.05(b)) lacking objective boundaries.  Specifically, the permanence or irreversibility is relative to what? Irreversible after being set with what?  Permanent after being set how?
	Furthermore the term “near permanent” is unclear as the metes and bounds of renders the claim indefinite. The term “near permanent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what could/would constitute “near permanence”.
	 For purposes of compact prosecution, so long as a message can be set, it will be understood to permanent under any particular duration and/or near permanent.
	Claims 2-4, 12-17, 19-21 are rejected as dependent upon claims 1 or 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-17, 19-21 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wenz et al. (US 2015/0331294 - Wenz).
	As to claim 1, Wenz teaches a electro optic display comprising a first electro-optic layer and a second electro optic layer in a vertical stack arrangement (Wenz Fig. 7 - 50-1, 50-2, 50-2; para. [0072]-[0074]), the vertical stack arrangement having at least three independently addressable message surfaces (Wenz Fig. 7 - top/bottom surfaces of 50-1, 50-2, 50-3), and each electro optic layer comprises a material that changes color, quality, or transparency state when activated (Wenz para. [0053]), a first electrode adjacent to and operably coupled to the bottom surface of the first electro-optic layer (Wenz Fig. 7 - 160-1), a second electrode between and adjacent to the first and second electro optic layers (Wenz Fig. 7 - 160-2, 160-C), and operably coupled to the top surface of the first electro optic layer and to the bottom surface of the second electro optic layer (Wenz Fig. 7 - 160-2, 160-C; para. [0077]-[0080]), a third electrode adjacent to and operably coupled to the top of the second electro-optic layer (Wenz Fig. 7 - 160-3, 160-C), wherein at least three surfaces of the first and second electro optic layers are message surfaces (Wenz para. [0001], [0053]), and wherein the first electrode is used to set a message onto the top or bottom surface of the first electro optic layer (Wenz Fig. 7; para. [0112]), and the third electrode is used to set a message onto the top or bottom surface of the second electro optic layer (Wenz Fig. 7; para. [0112]), the messages set on the message surfaces by activating the respective message surfaces to cause a change in color, quality, or transparency of the material (Wenz Fig. 7; para. [0112]), and for each electro optic layer, the first of the top or bottom message surface to be set with a message is irreversible, permanent, near permanent, or permanent and irreversible (Wenz Fig. 7; para. [0112]).
	As to claim 2, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wenz further teaches the vertical stack arrangement having four independently addressable message surfaces (Wenz Fig. 7 - top/bottom surfaces of 50-1, 50-2, 50-3), wherein the four electro optic layer surfaces adjacent to and operably coupled to the first, second, or third electrodes are each message surfaces (Wenz Fig. 7; para. [0112]).
	As to claim 3, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wenz further teaches the first electrode or the third electrode comprise a pair of interdigitated electrodes (Wenz para. [0108]).
	As to claim 4, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wenz further teaches the electro optic display is a flexible device, a thin-film device, or flexible circuit device (Wenz Fig. 7; para. [0076]).
	As to claim 11, Wenz teaches an intelligent label device comprising an electro optic display (Wenz Fig. 7), comprising an electro optic display (Wenz Fig. 7), comprising a first electro-optic layer and a second electro optic layer in a vertical stack arrangement (Wenz Fig. 7 - 50-1, 50-2, 50-2; para. [0072]-[0074]), the vertical stack arrangement having at least three independently addressable message surfaces (Wenz Fig. 7 - top/bottom surfaces of 50-1, 50-2, 50-3), and each electro optic layer comprises a material that changes color, quality, or transparency state when activated (Wenz para. [0053]), 
	at least three electrodes, with (1) a first electrode adjacent the bottom surface of the first electro-optic layer (Wenz Fig. 7 - 160-1); (2) a second electrode between the first and the second electro-optic layers (Wenz Fig. 7 - 160-2, 160-C); and (3) a third electrode adjacent to the top surface of the second electro-optic material (Wenz Fig. 7 - 160-3, 160-C);
	the electrodes cooperating to form electrode pairs corresponding to each message surface (Wenz Fig. 7 - 160-1, 160-2, 160-C), wherein the electrode pairs are configured to independently set each message on a message surface by activating the respective message surface to cause a change in color, quality or transparency of the material (Wenz Fig. 7; para. [0112]), and for each electro-optic layer, the first of the top or the bottom message surface to be set with a message is irreversible, permanent, near permanent, or permanent and irreversible (Wenz Fig. 7; para. [0112]).
	As to claim 12, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches the vertical stack arrangement has four independently addressable message surfaces (Wenz Fig. 7 - top/bottom surfaces of 50-1, 50-2, 50-3).
	As to claim 13, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches one or more of a processor, a memory, a sensor, a clock or timer, an actuator, communication circuitry, or a power source (Wenz Fig. 7; para. [0001]).
	As to claim 14, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches print information (Wenz para. [0001]).
	As to claim 15, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches a flexible device, a thin-film device, or flexible circuit device (Wenz Fig. 7; para. [0076]).
	As to claim 16, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches the device being in the form of a label, payment card, package, or good (Wenz para. [0001]).
	As to claim 17, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches a second electro optic display (Wenz para. [0001], [0011], [0108]).
	As to claim 19, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wenz further teaches the first electrode or the third electrode comprise a pair of interdigitated electrodes (Wenz para. [0108]).
	As to claim 20, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wenz further teaches the second electrode is between and adjacent to the first and second electro optic layers (Wenz Fig. 7 - 160-2, 160-C), and operably coupled to the top surface of the first electro optic layer and to the bottom surface of the second electro optic layer (Wenz Fig. 7 - 160-2, 160-C; para. [0077]-[0080]).
	As to claim 21, Wenz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wenz further teaches the message surfaces are viewable from the top side of the electro optic display, the bottom side of the electro optic display, or from both the top side and the bottom side of the electro optic display (Wenz Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atkinson (US 10,996,494; 10,156,763) are cited as parent documents; Malmstrom (US 2014/0133006); Thomas et al. (US 2012/0080321); Copeland et al. (US 2012/0038967); Jones et al. (JP S52-101678) are cited as examples of electro optic displays.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 19, 2022